DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 2 is cancelled. Claims 3 and 11 are withdrawn. Claims 1, 4-9 and 12-19 are presently examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Specifically, applicant’s priority claim to DE 20 2014 008 800.4 is effective since a certified English translation of DE 20 2014 008 800.4 has been submitted as required by 37 CFR § 1.55.

Claim Interpretation
Regarding claim 1, the limitation “granulate cushions to be formed” (lines 16-17) is considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of the instant Office action, the limitation will be interpreted as if it required a roller capable of defining a maximum cross section of granulate cushions.

Regarding claim 6, the limitations “for feeding covering tube with coextruded filler” (lines 3-4) and “the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 4-6) are considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of the instant Office action, the limitations will be interpreted as if they required a squeezing roller granulator capable of feeding and forming the granulate cushion components into granulate cushions.

Regarding claim 7, the limitations “an incoming squeezing zone is embodied to produce an incoming sealing seam of the granulate cushions” (lines 3-4) and “an outgoing squeezing zone is embodied to produce an outgoing sealing seam of the granulate cushions” (lines 5-6) are considered to be statements regarding the intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required a squeezing roller granulator capable of forming the claimed seams.

Regarding claim 13, the claim in its entirety is directed to dimensions of the granulate cushions formed, which is considered to be an intended use of the claimed squeezing roller granulator. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a squeezing roller granulator capable of forming granulate cushions with the claimed dimensions.

Regarding claims 15 and 16, the claims are directed to the material upon which the claimed squeezing roller granulator is intended to work. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the claims will be interpreted to require a squeezing roller granulator that is capable of being used to form the claimed materials into granulate cushions.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 5 and 19, the limitation “a synchronizing device which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” (lines 3-5) uses the generic placeholder “device” coupled with the functional language “which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” without any structural modifier preceding the generic placeholder. The claims therefore invokes 35 USC 112(f). The corresponding structure in the specification is two meshing gears, reciprocally acting toothed belts to mesh with correspondingly embodied toothed belt pulleys, a rotation direction-reversing transmission with a transmission ratio of 1:1 between the shafts of the squeezing rollers [0015].

Regarding claim 6, the limitation “a feeder device for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 3-6) uses the generic placeholder “device” coupled with the functional language “for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” without any structural modifier preceding the generic placeholder. The claim therefore invokes 35 USC 112(f). The corresponding structure in the specification is a water bath [0047].

Regarding claim 14, the limitation “an extrusion device for supplying the plastic strands to the squeezing roller pair composed of the toothed pressure roller and the toothed squeezing roller” (lines 6-8) uses the generic placeholder “device” coupled with the functional language “for supplying the plastic strands to the squeezing roller pair composed of the toothed pressure roller and the toothed squeezing roller” without any structural modifier preceding the generic placeholder. The claim therefore invokes 35 USC 112(f). The corresponding structure in the specification is a device having separate inlets for a filler material and a covering tube material having a coextrusion nozzle that supplies both materials together [0049].
The limitation “a feeder device for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” (lines 6-8) uses the generic placeholder “device” coupled with the functional language “for feeding a covering tube with coextruded filler, and the granulate cushions to be formed contain portions of the filler, which are enclosed by an outer covering composed of the material of the covering tube” without any structural modifier preceding the generic placeholder. The claim therefore invokes 35 USC 112(f). The corresponding structure in the specification is a water bath [0047].
The limitation “a collecting device for collecting the plastic strands that have been portioned by the squeezing roller pair into granulate cushions, which are composed of an outer covering and a coextruded filler” (lines 9-11) uses the generic placeholder “device” coupled with the functional language “for collecting the plastic strands that have been portioned by the squeezing roller pair into granulate cushions, which are composed of an outer covering and a coextruded filler” without any structural modifier preceding the generic placeholder. The claim therefore invokes 112(f). The corresponding structure in the specification is a hopper [0056].
The limitation “a control and regulating device which coordinates a drive unit of the squeezing roller with an extrusion speed of the plastic strands” (lines 12-14) uses the generic placeholder “device” coupled with the functional language “which coordinates a drive unit of the squeezing roller with an extrusion speed of the plastic strands” without any structural modifier preceding the generic placeholder. The claim therefore invokes 112(f). However, the specification fails to show any specific structure of the control and regulating unit.
The limitation “a synchronizing device which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” (lines 3-5) uses the generic placeholder “device” coupled with the functional language “which synchronizes rotation of the squeezing roller pair so that the tooth tip regions are situated opposite one another during a squeezing procedure” without any structural modifier preceding the generic placeholder. The claims therefore invokes 35 USC 112(f). The corresponding structure in the specification is two meshing gears, reciprocally acting toothed belts to mesh with correspondingly embodied toothed belt pulleys, a rotation direction-reversing transmission with a transmission ratio of 1:1 between the shafts of the squeezing rollers [0015].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-10, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlheimer (WO 2014/127914, English language equivalent US 2016/0046040 relied upon) in view of Epshtejn (SU 1180061, machine translation relied upon).

Regarding claim 1, Dahlheimer discloses a squeeze roll granulator including a cylindrical pressure roller and a toothed squeezing roller having tooth flanks that are situated between a tooth root region and a tooth tip region, the tooth root region having an outer diameter that is smaller than the outer diameter of the tooth tip region [0002]. The tooth tip region of the squeezing roll has three crushing zones with a middle crushing zone [0025] that define different distances from the cylindrical pressure roller with a minimum distance in the region of the middle crushing zone [0026]. A contour of the tooth flanks and the tooth root regions of the squeezing roll defines a maximum cross section of granulate cushions to be formed [0026]. The tooth root region extends from one end of a falling tooth flank to a beginning of a rising tooth flank and the tooth tip region correspondingly extends from one end of a rising tooth flank to a beginning of a falling tooth flank [0028]. The three crushing zones of the tooth tip region include an incoming crushing zone which is situated toward an infeed side, an outgoing crushing zone which is situated toward an outflow side, and the middle crushing zone which is situation between the incoming crushing zone and the outgoing crushing zone [0029]. The incoming and outgoing crushing zones of the teeth are delimited by the tooth flanks [0029]. The incoming crushing zone defines a distance from the pressure roller that decreases in the direction toward the middle crushing zone and the outgoing crushing zone defines a distance from the pressure roller that increases away from the middle crushing zone [0029]. The middle crushing zone produces an intended breaking point profile at which adjoining granulate cushions can be disconnected from one another [0030]. The granulator has a feeder device for supplying a covering tube with portions of a coextruded filler [0031]. The contour of the granulate cushions is formed by space between the teeth of the rollers [0091]. Dahlheimer does not explicitly disclose the cylindrical pressure roller being toothed.
Epshtejn teaches a device for production of thermoplastic materials having two take up rolls with rigid teeth with a pitch that determines the length of the resulting granules so that the granules can be broken with beaters (lines 14-24, figure 1, reference numeral 2). The rigid teeth can be on either one or both of the roles (lines 14-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add complementary teeth to the pressure roller of Dahlheimer. One would have been motivated to do so since Epshtejn teaches that a device for production of granules that are subsequently broken apart can have either one or two rollers with rigid teeth.

Regarding claims 1 and 12, Dahlheimer discloses a squeeze roll granulator including a cylindrical pressure roller and a toothed squeezing roller having tooth flanks that are situated between a tooth root region and a tooth tip region, the tooth root region having an outer diameter that is smaller than the outer diameter of the tooth tip region [0002]. The tooth tip region of the squeezing roll has three crushing zones with a middle crushing zone [0025] that define different distances from the cylindrical pressure roller with a minimum distance in the region of the middle crushing zone [0026]. A contour of the tooth flanks and the tooth root regions of the squeezing roll defines a maximum cross section of granulate cushions to be formed [0026]. The tooth root region extends from one end of a falling tooth flank to a beginning of a rising tooth flank and the tooth tip region correspondingly extends from one end of a rising tooth flank to a beginning of a falling tooth flank [0028]. The three crushing zones of the tooth tip region include an incoming crushing zone which is situated toward an infeed side, an outgoing crushing zone which is situated toward an outflow side, and the middle crushing zone which is situation between the incoming crushing zone and the outgoing crushing zone [0029]. The incoming and outgoing crushing zones of the teeth are delimited by the tooth flanks [0029]. The incoming crushing zone defines a distance from the pressure roller that decreases in the direction toward the middle crushing zone and the outgoing crushing zone defines a distance from the pressure roller that increases away from the middle crushing zone [0029]. The middle crushing zone produces an intended breaking point profile at which adjoining granulate cushions can be disconnected from one another [0030]. The granulator has a feeder device for supplying a covering tube with portions of a coextruded filler [0031]. The contour of the granulate cushions is formed by space between the teeth of the rollers [0091]. Dahlheimer additionally discloses that the squeezing roll is equipped with helical gearing having a helical gearing angle or helix angle α [0040] lying between a calculated value and scaled value arctan(πD/nB)≤α≤Sarctan(πD/nB) [0042] where D is the outer diameter of the squeezing roll and B is the width of the squeezing roll [0040] and n is the number of teeth of the squeezing roll distributed over its circumference [0069]. S is a scale factor [0042]. The value of the factor is 5 (machine translation of claims, claim 12, lines 105-108). Dahlheimer does not explicitly disclose the cylindrical pressure roller being toothed.
Epshtejn teaches a device for production of thermoplastic materials having two take up rolls with rigid teeth with a pitch that determines the length of the resulting granules so that the granules can be broken with beaters (lines 14-24, figure 1, reference numeral 2). The rigid teeth can be on either one or both of the roles (lines 14-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add complementary teeth to the pressure roller of Dahlheimer. One would have been motivated to do so since Epshtejn teaches that a device for production of granules that are subsequently broken apart can have either one or two rollers with rigid teeth.

Regarding claim 4, Dahlheimer discloses that the squeeze roller has three crushing zones [0025], and it is evident that both of the rollers of Dahlheimer would be similarly modified since Epshtejn teaches two take up rollers having similarly shaped teeth (abstract).

Regarding claim 6, Dahlhemier discloses that the squeezing roll granulator has a feeder device for supplying a covering tube with coextruded filler where the granulate cushions have portions of filler that are enclosed by an outer covering composed of the material of the covering tube [0031]. The strands are conveyed by a water bath [0046].

Regarding claim 7, Dahlheimer discloses that the incoming sealing seam is produced in the incoming crushing zone and the outgoing sealing seams are produced in the outgoing crushing zone [0030].

Regarding claim 8, Dahlheimer discloses that the middle crushing zone of the tooth tip region of the squeezing roll has a flattened region serving as an intended breaking point profile [0034].

Regarding claim 9, Dahlheimer discloses that the outgoing crushing zone is longer than the incoming crushing zone [0037].

Regarding claim 10, Dahlheimer discloses that the squeezing roll and pressure roller have a metal alloy and that the tooth trip regions can have wear resistant surfaces [0038].

Regarding claim 12, modified Dahlheimer teaches all the claim limitations as set forth above. Dahlheimer additionally discloses that the squeezing roll is equipped with helical gearing having a helical gearing angle or helix angle α [0040] lying between a calculated value and scaled value arctan(πD/nB)≤α≤Sarctan(πD/nB) [0042] where D is the outer diameter of the squeezing roll and B is the width of the squeezing roll [0040] and n is the number of teeth of the squeezing roll distributed over its circumference [0069]. S is a scale factor [0042]. Modified Dahlheimer does not explicitly teach a specific value of the factor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal value for the factor by routine experimentation. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 13, Dahlheimer claims that the granulate cushion has a length of l≤πD/n where n is the number of teeth distributed over the outer circumference of the squeeze roller and D is the outer diameter of the squeeze roller (claim 13), a width of b≤B/N where B is the width of the squeezing roller and N is a number of parallel covering tubes with the coextruded filler that are supplied to the squeeze roller such that N≤2B/πd where d is the outer diameter of the covering tube (claim 14).

Regarding claim 15, Dahlheimer discloses that the squeezing roll granulator produces granulate cushions with powered, liquid, highly viscous, or plastically deformable fillers [0048].

Regarding claim 16, Dahlheimer discloses that the squeezing roll granulator portions pharmaceutical fillers into granulate cushions with outer coverings [0048].

Regarding claim 17, Dahlheimer discloses that the squeezing roll and pressure roller have a metal alloy [0038].

Regarding claim 18, Dahlheimer discloses that the squeezing roll and pressure roller have a metal alloy and that the tooth trip regions can have wear resistant surfaces with metal or ceramic coatings [0038].

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlheimer (WO 2014/127914, English language equivalent US 2016/0046040 relied upon) in view of Epshtejn (SU 1180061, machine translation relied upon) as applied to claim 1 above, and further in view of Brotz (US 4,976,907).

Regarding claims 5 and 19, modified Dahlheimer teaches all the claim limitations as set forth above. Modified Dahlheimer does not explicitly teach a synchronizing device.
Brotz teaches a pelletizing roll (abstract) having two rollers that are driven using gears on the ends of the rollers that intermesh which each other. The gears can be modified to determine the relative rotational speed of the rollers (column 3, lines 25-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of modified Dahlheimer with the gears of Brotz. One would have been motivated to do since Epshtejn teaches rollers that rotate synchronously and Brotz teaches rollers that are driven using intermeshed gears.

Regarding claim 14, modified Dahlheimer teaches all the claim limitations as set forth above. Dahlheimer additionally claims that the granulation system has an extrusion device for coextruding fillers contained in covering tubes into plastic strands, a feeder device for supplying the plastic strands to a roller pair, a collecting device that collects the plastic strands that have been portioned into granulate cushions by the roller pair, and a control and regulating device that coordinates the drive unit of the squeezing roll with the extrusion speed of the plastic strands [0044], which is considered to meet the claim limitation of a controller. The strands are conveyed by a water bath [0046] and are received in a collecting hopper [0066]. Modified Dahlheimer does not explicitly teach a synchronizing device.
Brotz teaches a pelletizing roll (abstract) having two rollers that are driven using gears on the ends of the rollers that intermesh which each other. The gears can be modified to determine the relative rotational speed of the rollers (column 3, lines 25-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of modified Dahlheimer with the gears of Brotz. One would have been motivated to do since Epshtejn teaches rollers that rotate synchronously and Brotz teaches rollers that are driven using intermeshed gears.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered. Applicant argues (a) that the rejections relying Dahlheimer are overcome in light of the declaration of Mr. Dahlheimer and (b) that the rejections relying Epshtejn without Dahlheimer are improper.
Regarding (a), the affidavit under 37 CFR 1.130(a) filed 6/27/2022 is insufficient to overcome the rejection of claims 1, 4-9 and 12-19 based upon Dahlheimer as set forth in the last Office action. The declaration establishes that the common inventor of the instant application and Dahlheimer, Mr. Meidhof, was intimately involved in the development process of the relied upon subject matter of Dahlheimer and conceived at least one of the features at issue. However, an affidavit when the prior art is attributed in part to an inventor of the instant application must include an “unequivocal” statement that the inventor invented the subject matter of the disclosure. See MPEP § 2155.01. In this case the declaration does not establish that “the subject matter” was made by the inventor. It does not specify any specific feature known to have been conceived by Mr. Meidhof, only stating that Mr. Meidhof was involved, along with the other inventors of the Dahlheimer reference, in developing the claimed subject matter. Without identification of a specific feature conceived by Mr. Meidhof, the affidavit is ineffective to establish that any portion of Dahlheimer is not prior art to the instant application. And, even if some features were established as being conceived by Mr. Meidhof, completely removing the Dahlheimer reference as prior art requires establishing that every relied upon feature of Dahlheimer was conceived by Mr. Meidhof.
The applicant is reminded that a declaration under 35 CFR 1.130(a) is not required when the inventive entity of a public disclosure is by one or more joint inventor(s) or the entire inventive entity of the application under examination and does not name anyone else. See MPEP § 717.01 III (A), and that the inventorship of an application under examination can be corrected under the procedure set forth in 37 CFR § 1.48. In this case, applicant is reminded that a request to correct inventorship under this procedure requires (1) a request to correct inventorship that sets forth the desired inventorship change; (2) a statement from each person being added or deleted as an inventor that the error occurred without deceptive intent on his or her part; (3) an oath or declaration by the actual inventor or inventors; (4) a processing fee; and (5) the written consent of any assignees. Alternatively, applicant may file a continuation application with a new oath signed by the correct inventors and expressly abandon the instant application.
Regarding (b), applicant’s arguments are persuasive, and the rejections relying on Epshtejn as a primary reference are overcome.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715